G-raNGer, C. J.
The return to the writ shows that the petitioner was adjudged guilty of contempt for the violation of an injunction issued in an action wherein the state of Iowa was plaintiff and S. J. Applegate was defendant, and in which this petitioner was not a party. The facts in this case bring it clearly within the rule announced in Buhlman v. Humphrey, 86 Iowa, 597, 53 N. W. Rep. 318, which was since followed in Newcomer v. Tucker, 56 N. W. Rep. 499. The rule of these cases has been announced since the trial of the contempt proceeding in the district court. Following the rule of those cases, the writ in this proceeding is sustained, and the judgment reversed.